Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth DE 102014016787 A1, in view of Takahashi US 20090241617 A1 (Please see attached machine translations for paragraph number references).
Regarding Claim 1, Barth teaches: A motor-driven door latch for a vehicle having a vehicle body (P003) and a vehicle door (P003), the motor-driven door latch comprising: a catch part (unnumbered feature comprising: 3, the accompanying groove for the striker located in 3) that is caught on a striker (5) that is mounted on the vehicle to lock the vehicle door to the vehicle body (Fig 2) or is released from the striker (Fig 4) so that the vehicle door can be opened from the vehicle body (P0024); a door locking and releasing part (unnumbered feature comprising: 6, 7, 9, 4) that includes a main motor (6) and is configured to apply a torque to the catch part through the main motor to allow the catch part to be locked to or released from the striker (P0025); an emergency door releasing part (unnumbered feature comprising: 11, 12) provided with an auxiliary motor (12) and contacted with the door locking and releasing part by operation of the auxiliary motor when the main motor is not operated (P0030); connected with a door handle (Fig 2, 29; P0048), that applies a torque to the catch part through the emergency door releasing part and the door locking and releasing part (P0048, handle applies torque through either main motor 6 or auxiliary motor 12, to catch 3 via pawl 4). Barth does not teach an inside emergency operating lever connected with an inside handle installed at the vehicle door and configured to receive an operation force of the inside handle to rotate and apply torque to the catch part through the emergency door releasing part and the door locking and releasing part; and an outside emergency operating lever connected with an outside handle installed at the vehicle door and is configured to receive an operation force of the outside handle to rotate and to apply torque to the catch part through the emergency door releasing part and the door locking and releasing part. Takahashi teaches that it is known in the art to have an inside lever (Takahashi: 9) connected to an inside handle (Takahashi: 5) and an outside lever (Takahashi: 8) connected to an outside handle (Takahashi: 4) that both transfer operation force of the handles through the levers, to the catch via a pawl. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle latch taught by Barth to include the outside and inside levers connected to outside and inside door handles to transfer operational force to the catch part as taught by Takahashi to include mechanical redundancies for releasing the latch, thereby increasing reliability of the latch.
Regarding Claim 2, Barth, in view of Takahashi, teaches: The motor-driven door latch of claim 1, wherein the catch part comprises: a catch (Barth: 3) having a locking groove (Barth: Fig 2, locking groove can be seen in catch 3) which the striker mounted on the vehicle body is caught in or separated from (Barth: Can be seen in Fig 2 and Fig 4), the catch being installed to be rotatable (Barth: Rotation of catch 3 can be seen comparing Figs 1-3); and a pawl (Barth: 4) installed to be rotatable (Barth: rotation of the pawl can be seen comparing Figs 1-2 to Figs 3-4) so that the pawl is in close contact with the catch to limit the rotation of the catch (Barth: Fig 2) or is separated from the catch to allow the catch to be freely rotatable (Fig: 4).
Regarding Claim 12, Barth, in view of Takahashi, teaches: The motor-driven door latch of claim 1, further comprising a door latch controller (Barth: 28) configured to detect an operation of a handle (Barth: 29) or a button installed at the vehicle door and to apply an operation signal to the main motor (Barth: P0048).
Regarding Claim 13, Barth, in view of Takahashi, teaches: The motor-driven door latch of claim 12, wherein the door latch controller is configured to detect a vehicle collision through a collision detecting sensor (Barth: P0051) to apply the operation signal to the auxiliary motor when the main motor is inoperable due to vehicle collision (Barth: P0049).
Regarding Claim 14, Barth teaches: A vehicle comprising: a vehicle body (Barth: P003, P0011 L16-18); a vehicle door (Barth: P003); a striker (Barth: 5) that is mounted on the vehicle; a catch part (Barth: 3) that is caught on the striker to lock the vehicle door to the vehicle body (Barth: Fig 2) or is released from the striker (Barth: Fig 4) so that the vehicle door can be opened from the vehicle body; a door locking and releasing part (Barth: unnumbered feature comprising: 6, 7, 9, 4) that includes a main motor (Barth: 6) and is configured to apply a torque to the catch part through the main motor to allow the catch part to be locked to or released from the striker (Barth: P0025); an emergency door releasing part (Barth: unnumbered feature comprising: 11, 12) provided with an auxiliary motor (Barth: 12) and contacted with the door locking and releasing part by operation of the auxiliary motor when the main motor is not operated (Barth: P0030); connected with a door handle (Fig 2, 29; P0048), that applies a torque to the catch part through the emergency door releasing part and the door locking and releasing part (P0048, handle applies torque through either main motor 6 or auxiliary motor 12, to catch 3 via pawl 4). Barth does not teach: an inside emergency operating lever connected with an inside handle installed at the vehicle door and configured to receive an operation force of the inside handle to rotate and apply torque to the catch part through the emergency door releasing part and the door locking and releasing part; and an outside emergency operating lever connected with an outside handle installed at the vehicle door and is configured to receive an operation force of the outside handle to rotate and to apply torque to the catch part through the emergency door releasing part and the door locking and releasing part. Takahashi teaches that it is known in the art to have an inside lever (Takahashi: 9) connected to an inside handle (Takahashi: 5) and an outside lever (Takahashi: 8) connected to an outside handle (Takahashi: 4) that both transfer operation force of the handles through the levers, to the catch via a pawl. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle latch taught by Barth to include the outside and inside levers connected to outside and inside door handles to transfer operational force to the catch part as taught by Takahashi to include mechanical redundancies for releasing the latch, thereby increasing reliability of the latch. 
Regarding Claim 15, Barth, in view of Takahashi, teaches: The motor-driven door latch of claim 1, wherein the catch part comprises: a catch (Barth: 3) having a locking groove (Barth: Fig 2, groove can be seen in catch 3) which the striker mounted on the vehicle body is caught in or separated from (Barth: Can be seen in Fig 2 and Fig 4), the catch being installed to be rotatable (Barth: Rotation of catch 3 can be seen comparing Figs 1-3); and a pawl (Barth: 4) installed to be rotatable (Barth: rotation of the pawl can be seen comparing Figs 1-2 to Figs 3-4) so that the pawl is in close contact with the catch to limit the rotation of the catch (Barth: Fig 2) or is separated from the catch to allow the catch to be freely rotatable (Fig: 4).
Regarding Claim 20, Barth, in view of Takahashi, teaches: The motor-driven door latch of claim14, further comprising a door latch controller (Barth: 28) configured to detect an operation of a handle (Barth: 29) or a button installed at the vehicle door and to apply an operation signal to the main motor (Barth: P0048).
Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barth DE 102014016787 A1 and Takahashi US 20090241617 A1, further in view of Ichinose US 20160325711 A1.
Regarding Claim 3, Barth, in view of Takahashi, teaches: The motor-driven door latch of claim 2, wherein the door locking and releasing part comprises: the main motor, which can rotate in a clockwise direction (Barth: clockwise rotation seen going from Fig 2 to Fig 3 and winding of 8) and an anticlockwise (Barth: anticlockwise rotation seen going from Fig 3 to Fig 4 and unwinding of 8); a pawl release lever (Barth: 9) coupled to the pawl to be integrally rotated (Barth: Fig 2 to Fig 3). Ichinose teaches that it is known in the art to have a motor driven gear transmission with a first drive gear (Ichinose: 221) engaged with a first driven gear (Ichinose: 23) that engages an operating lever (Ichinose: 24) which receives torque through the first driven gear to rotate a pawl release lever (Ichinose: 7). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barth and Takahashi, to replace the cable torque transfer between the main motor and pawl release lever with a gear transmission and operating lever to move the pawl release lever as taught by Ichinose to give greater control over the motor’s output, increasing the speed of the latch release. 
Regarding Claim 11, Barth and Takahashi, further in view of Ichinose, teaches: The motor-driven door latch of claim 3, further comprising: two seating protrusions (Ichinose: Figs 3 and 7, the protrusions are the tip of 71 and the protrusion below it represented by the dashed line as can be seen in Fig 7. In Fig 3 the two protrusions can be seen to form a shallow “U” shape) formed at the pawl release lever (Ichinose: the protrusions are located on pawl release lever 7); and a pressurizing protrusion (Ichinose: end of 242) provided at the operating lever (Ichinose: 242 is a part of operating lever 24), wherein the pressurizing HYU-0283USoI-YM-15-protrusion is seated on the seating protrusions (Ichinose: Fig 7, end of 242 is seated on the two seating protrusions) and is configured to press and rotate the pawl release lever (Ichinose: Fig 7, pressurizing protrusion, end of 242, is pressing and rotating pawl release lever 7).
Regarding Claim 16, Barth, in view of Takahashi, teaches: The motor-driven door latch of claim 15, wherein the door locking and releasing part comprises: the main motor, which can rotate in a clockwise direction (Barth: clockwise rotation seen going from Fig 2 to Fig 3 and winding of 8) and an anticlockwise (Barth: anticlockwise rotation seen going from Fig 3 to Fig 4 and unwinding of 8); a pawl release lever (Barth: 9) coupled to the pawl to be integrally rotated (Barth: Fig 2 to Fig 3). Ichinose teaches that it is known in the art to have a motor driven gear transmission with a first drive gear (Ichinose: 221) engaged with a first driven gear (Ichinose: 23) that engages an operating lever (Ichinose: 24) which receives torque through the first driven gear to rotate a pawl release lever (Ichinose: 7). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barth and Takahashi, to replace the cable torque transfer between the main motor and pawl release lever with a gear transmission and operating lever to move the pawl release lever as taught by Ichinose to give greater control over the motor’s output, increasing the speed of the latch release. 
Allowable Subject Matter
Claims 4-10, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, none of the prior art discloses or renders obvious a motor driven door latch having the combination of features recited in claim 4. The closes prior arts of record, the combination of Barth and Takahashi, teaches a motor driven door latch having much of the claimed structure but fails to teach a master locking link contacted with the second driven gear so that rotation of the second drive gear is limited, the master locking link having a hook portion at one end, and a pressurizing spring configured to apply elastic force to the master locking link in order to rotate it in one direction.
Regarding Claims 5-10, these claims are objected to due to their dependency on claim 4.
Regarding Claim 17, none of the prior art discloses or renders obvious a motor driven door latch having the combination of features recited in claim 17. The closes prior arts of record, the combination of Barth and Takahashi, teaches a motor driven door latch having much of the claimed structure but fails to teach a master locking link contacted with the second driven gear so that rotation of the second drive gear is limited, the master locking link having a hook portion at one end, and a pressurizing spring configured to apply elastic force to the master locking link in order to rotate it in one direction.
Regarding Claims 18-19, these claims are objected to due to their dependency on claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675